DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on March 24, 2021, claims 1, 3, 8, 10, 15, and 17 are 
Amended and claims 2, 5, 9, 12, 16, and 19 are canceled per applicant’s request.  Therefore, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are presently pending in the application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Reasons for Allowance
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 8, and 15, the prior art of records fail to anticipate or suggest A method for preventing data loss in a computer system, wherein the method comprises:

calculating a density of keywords in the text data based on the one or more keywords that match the text data, wherein the density of keywords is calculated based on a weighting factor associated with each matched keyword, a number of characters in the keyword, and a number of characters of the text data;
determining that the text data contains confidential data based on whether the density of keywords exceeds a threshold value;
blocking use of the text data containing confidential data from being used in screen-capture, copy and paste, print and fax, and file transfer operations; and
overriding the blocking by allowing a use of the text data only by applications in a whitelist and by modifying the text data using data obfuscation prior to providing the data to the application, together with the other limitations of the independent claims.

The dependent claims being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See U.S. Patent publication 2011/0145066 where fig. 2B describe density on documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164